1

2

3

4

5

6

7

8

9                           UNITED STATES DISTRICT COURT

10                         EASTERN DISTRICT OF CALIFORNIA

11

12   JIMMY DAVID RAMIREZ-                  No.   2:17-cv-01025-JAM-AC
     CASTELLANOS and FRANCISCO
13   JAVIER GOMEZ ESPINOZA,
14                     Plaintiffs,         ORDER GRANTING LEAVE TO AMEND
                                           COMPLAINT
15        v.
16   NUGGET MARKET, INC. DBA
     NUGGET MARKETS and ONE STOP
17   SERVICES DBA ONE STOP
     SOLUTION, and DOES 1-10,
18
                       Defendants.
19

20        This matter is before the Court on Plaintiffs’ Motion to

21   Amend.    Mot. to Amend, ECF No. 30.     This motion was determined to

22   be suitable for decision without oral argument.        E.D. Cal. L.R.

23   230(g).       For the reasons set forth below, Plaintiffs’ motion is

24   granted.

25

26            I.     FACTUAL ALLEGATIONS AND PROCEDURAL BACKGROUND

27        One Stop Solutions (“One Stop”) was a custodial service that

28   contracted out its employees to various companies.        Mot. at 2.
                                          1
1    One Stop hired Ramirez-Castellanos to work at Nugget Market’s

2    Mace Boulevard location in Davis, CA.     Id.   Ramirez-Castellanos

3    contends that while he was there, Nugget Market’s night managers

4    subjected him to “harassing conduct,” including anti-Salvadorian

5    insults.    Ultimately, One Stop fired Ramirez-Castellanos.     Id.

6    On May 16, 2017, he, along with Francisco Javier Gomez Espinoza1,

7    filed a complaint against Nugget Market, Inc., One Stop, and ten

8    “Doe” defendants.    See Compl., ECF No. 1.     Plaintiffs contend

9    that “Nugget [Market] pressured One Stop to fire Plaintiff

10   Ramirez-Castellanos because he complained about the workplace

11   racial harassment.”    Mot. at 2.

12        The parties filed a Proposed Joint Case Management Order two

13   months later.    ECF No. 6.   There, Plaintiffs noted that they

14   joined “Does 1-10” as defendants because they anticipated joining

15   additional parties “if One Stop [had] a successor in interest.”

16   Id. at 4.   The Court issued a scheduling order, dismissing all of

17   Plaintiffs’ claims against fictitiously-named defendants.

18   Scheduling Order at 2, ECF No. 7.     Plaintiffs filed an unopposed

19   objection to this scheduling order, requesting that the Court

20   “[r]einstate one Doe Defendant . . . so that Plaintiffs’
21   opportunity to replace Doe 1 with an entity or person who has

22   assumed liability for One Stop’s illegal acts, such as a

23   successor in interest, will not be prejudiced.”       Obj’n at 2, ECF

24   No. 11.

25   1 The Court requests a status update on Plaintiff Francisco
26   Javier Gomez Espinoza. Neither the current motion, the original
     complaint, nor the proposed amended complaint makes clear whether
27   Espinoza’s claims have the same factual predicate as Ramirez-
     Castellanos’s. The parties are ordered to file a joint statement
28   addressing this issue within five days of the date of this Order.
                                      2
1           In June 2018, the parties filed a Joint Stipulation to

2    extend the scheduling order’s deadline for discovery to September

3    13, 2018.    ECF No. 26.     In the stipulation, Plaintiffs noted that

4    they “anticipate[d] filing a motion to add or replace Is[s]a

5    Quarra as a named defendant in this action.”       Id. at 3.   Two

6    weeks before the September deadline, Plaintiffs filed a motion to

7    amend their complaint, seeking to join Issa Quarra and Business

8    Management Group (“BMG”) as defendants under an “alter ego”

9    theory of liability.       Mot. to Amend, ECF No. 30.   Quarra owned

10   the now-dissolved corporation, One Stop, and currently owns BMG—

11   the corporation that Nugget Market now contracts with for

12   janitorial services.       Id. at 4-5.

13          Plaintiffs maintain they did not learn of Nugget Market’s

14   continued contractual relationship with Quarra until June 2018

15   when they deposed Nugget Market’s Mace Boulevard Store Director,

16   Laura Bettencourt.     Id.   In July, they deposed another Nugget

17   Market Director, Mary Muller, who said she “believe[d]” Quarra’s

18   new company was called “Business Management Company.”       Id. at 5.

19   Plaintiffs contend that this was the first time they had heard

20   about BMG.    Id. at 4-5.    They confirmed the tie between Quarra
21   and BMG in August before filing their Motion to Amend.         Id. at 5

22   n.5.   Plaintiffs argue they should be able to amend their

23   complaint based on this newly-discovered information.       Id. at 1-

24   2.

25

26                                II.   OPINION
27          A.   Legal Standard

28          After the Court has filed a pretrial scheduling order, a
                                          3
1    party’s motion to amend must satisfy Rule 16(b)’s “good cause”

2    requirement.    Johnson v. Mammoth Recreations, Inc., 975 F.2d

3    604, 607-08 (9th Cir. 1992).       This requirement primarily looks

4    to “the diligence of the party seeking the amendment.”        Johnson,

5    975 F.2d at 609.      “[T]he existence or degree of prejudice to the

6    party opposing the modification might supply additional reasons

7    to deny a motion.”      Id.   But, unlike Rule 15’s analysis, “the

8    focus of the inquiry is upon the moving party’s reasons for

9    seeking modification [of the schedule].”       Id.   If the “[moving]

10   party was not diligent, the inquiry should end.”        Id.

11        Even if “good cause” is shown, the moving party must still

12   “demonstrate that the amendment [is] proper under Rule 15.”          Id.

13   at 608 (quoting Forstmann v. Culp, 114 F.R.D. 83, 85 (M.D.N.C.

14   1987).    Rule 15 requires the Court freely grant leave to amend

15   “when justice so requires.”      Foman v. Davis, 371 U.S. 178, 182

16   (1962).    Although the Court should not grant leave to amend

17   under Rule 15 “automatically,” granting leave will be

18   appropriate absent a showing of bad faith, undue delay,

19   prejudice to the opposing party, or futility of amendment.        In

20   re Western States Wholesale Natural Gas (“In re Western
21   States”), 715 F.3d 716, 738 (9th Cir. 2013).

22        B.    Analysis

23              1.    Rule 16(b)

24        The “good cause” requirement “typically will not be met

25   where the party seeking to modify the pretrial scheduling order

26   has been aware of the facts and theories supporting amendment
27   since the inception of the action.”       Id. at 737.   Indeed,

28   “carelessness is not compatible with a finding of diligence and
                                          4
1    offers no reason for a grant of relief.”         Johnson, 975 F.2d at

2    610.

3           This case is distinct from the cases that were before the

4    Ninth Circuit in Johnson and In re Western States.          The

5    plaintiff in Johnson sued Mammoth Recreations, Inc. after a ski-

6    lift accident.     975 F.2d at 606.       On two different occasions

7    prior to the scheduling order’s deadline for joining additional

8    parties, the defendant informed Johnson that Mammoth Recreations

9    was not the entity that owned and operated the ski lift; the

10   correct defendant was Mammoth Mountain Ski Area.          Id. at 606-07.

11   Mammoth Recreations even offered to stipulate to a substitution

12   of the proper party.     Id. at 607.      Still, Johnson failed to file

13   a motion to amend his complaint until four months after the

14   scheduling order’s deadline for joining parties.          Id. at 607.

15   The Court denied Johnson’s motion to amend, finding that

16   Johnson’s failure to “heed clear and repeated signals that not

17   all necessary parties had been named in the complaint [did] not

18   constitute diligence.”    Id. at 609.

19          Similarly, in In re Western States, plaintiffs knew for two

20   years that they had potentially viable federal antitrust claims.
21   715 F.3d at 737.    Yet, they did not move to amend their

22   complaint to include these claims until seven months after the

23   scheduling order’s deadline.     Id.      Comparing the case to

24   Johnson, the Ninth Circuit again held that “the district court

25   [had] not abuse[d] its discretion in concluding that the

26   Plaintiffs were not diligent.”        Id. at 737-38.
27          This case, however, is not one where Plaintiffs simply sat

28   on their hands as the Court’s deadlines passed them by.
                                           5
1    Plaintiffs argue that they have been diligent, but that “despite

2    best efforts, [] were unable to confirm that Mr. Quarra treated

3    Building Maintenance Group and One Stop as alter ego companies

4    until June 20, 2018.”    Mot. at 13.   The parties dispute at what

5    point Plaintiff knew or should have known Quarra was the owner

6    of One Stop.    See Mot. at 3 (suggesting Plaintiffs did not know

7    about Quarra’s position as owner of One Stop until April 13,

8    2018) contra Opp’n at 2 (arguing Plaintiffs have known since

9    June 2017 that Quarra owned One Stop).     But Nugget Market does

10   not contest Plaintiffs’ claim that they did not find out Nugget

11   Market was still contracting with Quarra until June 2018, and

12   that they did not learn the name of Quarra’s new company until

13   July 2018.     See Mot. at 4-5; Opp’n at 4.

14       In Plaintiffs’ original complaint, they named ten

15   fictitious defendants, so they could later join One Stop’s

16   successor(s) in interest.    Plaintiffs again notified defendants

17   of this intention in their unopposed opposition to the Court’s

18   scheduling order, and in the parties’ stipulation to extend

19   discovery.     Meanwhile, Plaintiffs deposed several of Nugget

20   Market’s employees in hopes of discovering the “entity or person
21   who ha[d] assumed liability for One Stop’s illegal acts.”        See

22   Mot. at 3-5.

23       Although Plaintiffs could have acted more expeditiously,

24   the Court finds that Nugget Market was not as cooperative as the

25   defendant in Johnson.    Unlike Mammoth Recreation, who provided

26   Johnson with the information necessary to join the correct
27   defendant, Nugget Market was only minimally forthcoming in

28   response to Plaintiffs’ interrogatories.      See Mot. at Exhibit 2.
                                        6
1    It is true that litigation in the United States is adversarial

2    in nature.      But a defendant may not hide the ball, only to later

3    complain that the plaintiff took too long to find it.

4         Nugget Market’s opposition overlooks the Rule 16(b)

5    question, only analyzing the Rule 15(a) factors.        See Opp’n at

6    5.   Absent any objection to Plaintiffs’ claims of diligence, the

7    Court finds that Plaintiffs made the requisite showing of “good

8    cause.”   Further, as discussed below, Nugget Market will not be

9    prejudiced if Plaintiffs are allowed to modify the pretrial

10   schedule, and amend their complaint.      Accordingly, the Court

11   finds that Plaintiffs have satisfied Rule 16(b)’s requirements.

12              2.      Rule 15(a)

13        Rule 15 requires that leave to amend be freely given when

14   justice so requires.      Fed. R. Civ. P. 15(a).   The Ninth Circuit

15   has repeatedly stated that “this policy is to be applied with

16   extreme liberality.”      See, e.g., Owens v. Kaiser Foundation

17   Health Plan, Inc., 244 F.3d 708, 712 (9th Cir. 2001); Morongo

18   Band of Mission Indians v. Rose, 893 F.2d 1074, 1079 (9th Cir.

19   1990).    None of the factors that the Court must consider in this

20   analysis—bad faith, undue delay, prejudice to the opposing
21   party, and futility—suggest that Plaintiffs’ motion falls short

22   of Rule 15’s low bar.

23                      a.   Bad Faith & Undue Delay

24        Plaintiffs’ Motion to Amend is not being sought in bad

25   faith.    Nugget Market views the “undue delay” and “bad faith”

26   factors in tandem, arguing that the timing of Plaintiffs’ motion
27   is an exercise in sharp practices.      Opp’n at 5-7.   It argues

28   that Plaintiffs’ claims of newly-discovered information are
                                         7
1    “implausible” and nothing more than an “attempt to expand the

2    scope of this litigation and avoid summary judgment.”    Id. at 6-

3    7.

4         In DCD Programs, Ltd. v. Leighton, 833 F.2d 183, 187 (9th

5    Cir. 1986), the Ninth Circuit addressed a similar argument.

6    There, the plaintiff moved to join a new defendant over a year

7    after initiating the suit.   The party to be added objected,

8    arguing that plaintiffs’ “‘unjust delay’ in seeking to name it

9    as a defendant [was] evidence of bad faith.”   Id.   The court

10   rejected this argument, finding that the fourteen-month-old suit

11   was “still in its early stages,” that moving party “offered a

12   satisfactory explanation for their delay,” and that “there [was]

13   no evidence in the record which would indicate a wrongful

14   motive.”   Id.

15        Like the opposing party in DCD Programs, Ltd., Nugget

16   Market fails to substantiate its accusations of bad faith.      The

17   Court is not persuaded by Nugget Market’s argument that the “W&F

18   Enterprise” label on Ramirez-Castellanos’s paystub provided a

19   key to all of the information Plaintiffs needed.     See Opp’n at

20   3.   W&F Enterprise’s corporate documents would have revealed
21   that Quarra owned both W&F Enterprise and One Stop. Id.     But

22   these records would not have given Plaintiffs the information

23   they needed to allege an alter-ego theory of liability, i.e.

24   that Nugget Market continues to contract with Quarra through

25   Building Management Group.   Indeed, Nugget Market does not

26   contend that Plaintiffs could have obtained this particular
27   information any earlier than they did.

28        Also, this case, like the one in DCD Programs, Ltd., 833
                                      8
1    F.2d at 185, is only a little over a year old.       This is an

2    insufficient delay to make a showing of bad faith where

3    Plaintiffs have “offered a satisfactory explanation” for why

4    they waited.     See id. at 187.    As discussed above, Plaintiffs

5    did not obtain the information they needed to allege an alter-

6    ego theory of liability until the month before he filed his

7    motion to amend.       Without addressing the merits of this theory,

8    the Court finds that Plaintiffs’ explanation is satisfactory.

9                      b.    Prejudice

10        The Court also finds that Plaintiffs’ motion to amend will

11   not cause Nugget Market undue prejudice.       Prejudice is the

12   “touchstone of the inquiry under rule 15(a).”       Eminence Capital,

13   LLC v. Aspeon, Inc., 316 F.3d 1048, 1052 (9th Cir. 2003).

14   Indeed, “it is the consideration of prejudice to the opposing

15   party that carries the greatest weight” when a court decides

16   whether granting leave to amend is proper. Id.       But “[b]ald

17   assertions of prejudice cannot overcome the strong policy

18   reflected in Rule 15(a) to facilitate a proper disposition on the

19   merits.”   Hurn v. Retirement Fund Trust of Plumbing, Heating and

20   Piping Industry of Southern California, 648 F.2d 1252, 1254 (9th
21   Cir. 1981) (internal quotes omitted).

22        In Hurn, the Ninth Circuit found that the defendant would

23   not be unduly prejudiced by the plaintiff’s proposed amendment.

24   Id. at 1255.     There, the defendant could not “point to any

25   specific shortcomings in discovery presented by [the] new []

26   claim.”    Id.   There was no indication that defendant had
27   “otherwise compromised its position” by focusing on the earlier

28   claim.    Id.    And “the operative facts remain[ed] the same.”    Id.
                                          9
1    On the other hand, in Morongo Band of Mission Indians, 893 F.2d

2    at 1079, the Court of Appeals found defendants were unduly

3    prejudiced because the new claims set forth “would have greatly

4    altered the nature of the litigation and would have required

5    defendants to have undertaken, at a late hour, an entirely new

6    course of defense.”

7          Plaintiffs argue that, unlike the defendants in Morongo Band

8    of Mission Indians, “Nugget [Market] will not have to

9    substantially change its litigation strategy to account for the

10   addition of Mr. Quarra or Building Maintenance Group.”       Mot. at

11   12.   This Court agrees.   Plaintiffs’ alter-ego theory of

12   liability does not materially change the operative facts of this

13   case.   The crux of Plaintiffs’ original complaint was that the

14   joint-employment relationship between Nugget Market and One Stop

15   subjected Plaintiffs to a hostile work environment, retaliation,

16   and wrongful termination.    See Compl. at ¶¶ 8-90.   Those

17   allegations remain the same.    See Proposed First Amended

18   Complaint at ¶¶ 9-95, ECF No. 30-5.    Plaintiffs seek only to

19   bring in the company that they argue is “identical” to One Stop,

20   and the individual who owns both businesses—a tactic they’ve
21   foreshadowed since the onset of litigation.    Mot. at 12.

22         Nugget Market cites Hayes v. New England Millwork

23   Distributors, Inc., 502 F.2d 15 (1st Cir. 1979), to support its

24   argument that adding “two new defendants would initiate an

25   entirely new phase of discovery . . . causing substantial and

26   unfair prejudice to Nugget.”    Mot. at 7.   Hayes, however, is
27   neither binding nor particularly on point.     After “allow[ing] his

28   case to lie fallow for more than two years,” the plaintiff in
                                       10
1    Hayes, sought to amend his complaint.           502 F.2d at 20.   This

2    amendment would have joined a union as a defendant, and charged

3    the originally-named defendant “with conspiring with the union to

4    deprive appellant of his rights.”         Id.   And although this charge

5    had “not [been] contemplated by the original complaint,” Hayes

6    did not justify the deviation by arguing on appeal “that

7    discovery led to previously unknown facts which altered the shape

8    of his case.”     Id.

9        Plaintiffs are not arguing that Mr. Quarra and Building

10   Management Group conspired with One Stop to discriminate and

11   retaliate against them.       They are arguing that Mr. Quarra and

12   Building Management Group are indistinguishable from One Stop.

13   Mot. at 12.     Plaintiffs have been attempting to identify One

14   Stop’s successor in interest since the beginning of the case, and

15   made clear their intent to join that entity, if found, as a

16   defendant.    Mot. at 2-4.     The Court finds that Nugget Market is

17   not prejudiced by Plaintiffs’ follow-through.

18                     c.    Futility

19       Leave to amend will not be granted if the amendment would be

20   futile.   DCD Programs, Ltd., 833 F.2d at 188.         An amendment will
21   not be futile “unless it appears beyond doubt” that Plaintiffs’

22   amended complaint “could prove no set of facts in support of

23   their claims which would entitle them to relief.”           Id. (internal

24   brackets omitted).

25       Plaintiffs argue that they “seek to add Mr. Quarra and his

26   janitorial company Building Maintenance Group as co-defendants on
27   the basis of alter ego, or, in the alternative, third-party

28   liability.”     Mot. at 10.    Nugget Market does not meaningfully
                                          11
1    respond to Plaintiffs’ allegations.      It merely claims that “[o]n

2    the whole, Plaintiffs provide no evidence from which to allege

3    any claims against Mr. Quarra or BMG based on information and

4    belief.”   Opp’n at 9.   This Court disagrees.    Because Nugget

5    Market has not shown how Plaintiffs’ proposed amendment fails to

6    state a colorable claim for relief, the Court finds that the

7    amendment would not be futile.

8

9                              III.   ORDER

10        For the reasons set forth above, the Court GRANTS

11   Plaintiffs’ Motion to Amend. Nugget Market’s request to impose

12   costs as a condition of granting leave to amend is DENIED.

13   Plaintiffs shall file their amended Complaint within five days of

14   the date of this Order. Nugget Market’s responsive pleading is

15   due within twenty days thereafter.     The Court also vacates the

16   original and modified scheduling orders at ECF Nos. 7 and 27.

17   The parties shall file a joint status conference statement within

18   sixty days of the date of this Order, setting new deadlines for

19   completing discovery and filing dispositive motions.      The parties

20   must also stipulate to new dates for trial and the pretrial
21   conference.

22        IT IS SO ORDERED.

23   Dated: November 8, 2018

24

25

26
27

28
                                       12
